NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL ANDERSON, AKA Sorin Florin No. 14-73870
Boroghina,
                                   Agency No. A039-044-356
           Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2018**


Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Michael Anderson, a native and citizen of Romania, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s removal order, and denying a motion to remand. Our



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part

and grant in part the petition for review, and we remand.

      Anderson does not raise, and has therefore waived any challenge to, the

agency’s denial of asylum, withholding of removal, and protection under the

Convention Against Torture. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-

80 (9th Cir. 2013) (issues not specifically raised and argued in an opening brief are

waived).

      The BIA denied Anderson’s motion to remand, determining he had not

demonstrated that a change in law had materially affected his removability such

that he was no longer bound by his attorney’s concession that Anderson is

removable because his conviction for unlawful delivery of marijuana under Oregon

Revised Statutes § 475.860(2)(a) is an aggravated felony. However, the BIA did

not have the benefit of our decision in Sandoval v. Sessions, 866 F.3d 986 (9th Cir.

2017), which held that the “delivery” element of delivery of a controlled substance

under Oregon Revised Statutes § 475.992(1)(a) was not a categorical match to a

drug trafficking aggravated felony because it punishes conduct outside of the scope

of the federal equivalent. Accordingly, we remand for the BIA to consider

Anderson’s motion to remand in light of that decision. See Santiago-Rodriguez v.

Holder, 657 F.3d 820, 830-31 (9th Cir. 2011) (absent egregious circumstances, an


                                          2                                   14-73870
attorney’s admission or concession is binding on an alien; egregious circumstances

include circumstances where binding the alien to the concession would be unjust,

such as if the propriety of the concession has been undercut by intervening law).

      In light of this disposition, we need not address Anderson’s remaining

contentions.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                    14-73870